Pugg, C.J.
The single question of law presented on this record is whether the answer is good and sufficient under the requirements of equity pleading. This is a suit to establish a debt alleged to be due to the plaintiff from the defendants and to reach and apply in payment thereof property belonging to them in the hands of their debtors.
Paragraph I of the bill sets out certain stock transactions between the plaintiff and one Hayden of the C. L. Hayden Company named as defendants, hereafter called Hayden, as stockbroker, and the deposit with Hayden of moneys and bonds as security for the purchase and sale of stocks and securities. Paragraph II sets out possession by Hayden of stocks and securities of the plaintiff and that in May, 1921, the defendants Alexander and Pappas, hereafter called the defendants, took over the stock of the Hayden corporation and the assets and property of Hayden, including the account and property of "the plaintiff, and continued to run the business. It is alleged in paragraph III that as a result of taking over the Hayden* business and assets by the other defendants, they agreed to and became bound to account with the plaintiff for her property and securities held by Hayden and by them and were indebted to the plaintiff in a named amount. In paragraph IV are repeated allegations of indebtedness by the defendants to the plaintiff with specifications. The allegations of paragraph V relate to property to be reached and applied. The answer of the defendants is, as to paragraph I, want of knowledge or information as to its averments, inability to admit or deny them, and leaving plaintiff to the proof; as to paragraph II, a denial that they took the stock of the Hayden Company or the business, *319assets and customers’ accounts of Hayden, or any account of the plaintiff, and a denial that they continued to carry on or conduct the Hayden business; as to paragraph III, a categorical denial of each of its several and specified allegations; as to paragraph IV, a denial that they received any money from Hayden for the account of the plaintiff; and as to paragraph V, a simple denial. The answer concludes with an averment that the defendants received no property of the plaintiff from Hayden, from the plaintiff or from any other person for her account, and that they had no dealings with the plaintiff either as principals or agents.
The defendant in a suit in equity is required to answer fully, directly and specifically each material allegation in the bill and to avoid any general denial. He must set out in simple terms his defence to each claim asserted in the bill. The essentials of a proper answer in equity are specified in the Equity Rules of this court. They have been amplified, explained and applied in recent adjudications. Burke v. McLaughlin, 246 Mass. 533, 537, 538. Costello v. Tasker, 227 Mass. 220. Volpe v. Sensatini, 249 Mass. 132. The answer in the case at bar is rather bare. Nevertheless, it cannot be said as matter of law not to be sufficient. The bill does not allege direct personal dealings by the plaintiff with the defendants. All allegations of immediate transactions are confined to relations between the plaintiff and Hayden. The allegations of the bill seek to fasten liability on the defendants by reason of their acquisition of the business, assets, securities and customers’ accounts of Hayden and assumption by them of the Hayden obligations. The final paragraph of the answer is that the defendants at no time received property of the plaintiff from Hayden or from the plaintiff directly or from any person on her account. If this be true, then there could be nothing outside the statements set forth in the answer as to each paragraph of the plaintiff’s bill within the defendant’s knowledge, and those statements constitute a full, direct, specific answer to the several allegations. The record contains nothing more than the bill and answer. This court can know nothing more than they disclose. If the judge by inquiry at the hearing *320on the sufficiency of the answer, ascertained further facts, he made no findings. It follows that the answer cannot be said as matter of law to be bad. If at the hearing facts should appear showing that there ought to have been a better answer, then appropriate orders or decrees can be made as to costs and perhaps otherwise to enforce compliance with Equity Rules of pleading and to protect the rights of the parties.
It follows that the final decree and the decree taking the bill pro confessa against the defendants Alexander and Pappas must be reversed.

Ordered accordingly.